Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
  Non-Final Rejection  
 The Status of Claims:
Claims 25-44 are pending. 
Claims 25,28-31, 39,, and 43-44 are rejected. 
Claims 26-27, 32-38,40-42 are objected. 


DETAILED ACTION
1. 	Claims 1-16, 20-23 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/878,842 05/20/2020 (US 11008310) which is a continuation of 16/287,771 02/27/2019 (US10696663) which claims benefit of 62/635,834 02/27/2018.

    Drawings
3.         The drawing filed on 4/26/21 is accepted by the examiner.
        IDS
4.          The IDS filed on 4/26/21 has been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 26-27, 32-38,40-42 are objected to as being dependent upon a rejected base claims.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 28-31 the limitations  “R3 is halogen, -CN, -NO2, or C1.4 aliphatic substituted with 1-9 halogens”, “R3 is halogen.”,” R3 is F.”,” R3 is selected from,

    PNG
    media_image1.png
    155
    603
    media_image1.png
    Greyscale
” are recited. 
There is insufficient antecedent basis for these limitations in the claims. The examiner recommends these limit5ations in the independent claim 25 for the electron withdrawing group.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 25, 39, 43-44 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 17, 19-21 of U.S. Patent No.10,696,663. Although the claims at issue are not identical, they are not patentably distinct from each other because of a slight difference between the scope of the claimed invention  and that of U.S. Patent No. in spite of overlapping the common compounds between them.  

.The claims  14-15, 17, 19-21  of c of U.S. Patent No.10,696,663 describe the followings:

14. A compound of formula IX:

    PNG
    media_image2.png
    455
    826
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein:
R2 is —N(R)2 wherein the two R groups on the nitrogen are taken together with their intervening atoms to form a 5-6 membered heterocyclic ring having no heteroatom in addition to the nitrogen attached thereto, and wherein such 5-6 membered heterocyclic ring is optionally substituted 1-6 times by C1-3 aliphatic or halogen;
R3 is halogen;
L2 is a C1-4 bivalent straight or branched saturated or unsaturated hydrocarbon chain wherein 1 methylene unit of the chain is optionally replaced with —C(O)—.
15. The compound of claim 14, or a pharmaceutically acceptable salt thereof, wherein R2 is

    PNG
    media_image3.png
    878
    287
    media_image3.png
    Greyscale

16. The compound of claim 15, or a pharmaceutically acceptable salt thereof, wherein R2 is

    PNG
    media_image4.png
    386
    234
    media_image4.png
    Greyscale

17. The compound of claim 14, or a pharmaceutically acceptable salt thereof, wherein R3 is fluorine.
19. The compound of claim 14, or a pharmaceutically acceptable salt thereof, wherein L2 is —CH2— or —(CH2)2—.
20. The compound of claim 14, selected from the group consisting of:


    PNG
    media_image5.png
    2950
    864
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    488
    793
    media_image6.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
21. A pharmaceutical composition comprising a compound according to claim 14, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient, adjuvant, or vehicle.



, whereas the current claims 25, 39, 43-44 do disclose the followings as shown below: 

    PNG
    media_image7.png
    288
    595
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    286
    722
    media_image8.png
    Greyscale

43. (New) The compound according to claim 25, selected from the group consisting of: 
    PNG
    media_image9.png
    122
    438
    media_image9.png
    Greyscale
 Page 6 of 10US Patent No. 17/240,041397743-008USC2 (183115) 
    PNG
    media_image10.png
    764
    467
    media_image10.png
    Greyscale
 Page 7 of 10US Patent No. 17/240,041397743-008USC2 (183115) 
    PNG
    media_image11.png
    759
    455
    media_image11.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.  

44. (New) A pharmaceutically acceptable composition comprising the compound of claim 25, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient, adjuvant, or vehicle.

However, the instant claims differ from the in that the scope of the claimed invention is slightly broader than that of U.S. Patent No. with respect to R3 being CF3

Even so, most of the claimed compounds are overlapped with the claims of U.S. Patent No. Furthermore, the specification does mention that the variable R3 can be selected as CF3 (see col. 25 ,lines 1-2).
. From these, it seems reasonable that the limitation of the variable R3 can be selected as CF3 can be incorporated into the claims. Moreover, such a limitation can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan to be motivated to add that limitation to the claims in order to broaden up the scope of the claimed invention slighly.. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claim(s) 25, 28-30 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Kinoyama et al (US  2011/0207729 A1).
Kinoyama et al discloses the following compounds and their pharmaceutical compositions thereof: 
: 
    PNG
    media_image12.png
    285
    390
    media_image12.png
    Greyscale

(see page 26, table 9, compound#135)

    PNG
    media_image13.png
    289
    433
    media_image13.png
    Greyscale
 . 
    PNG
    media_image14.png
    286
    402
    media_image14.png
    Greyscale


(see page 27, compounds# 148, and 153).

    PNG
    media_image15.png
    251
    435
    media_image15.png
    Greyscale

(see page 28, compound# 164).

A pharmaceutical preparation containing one or two or more kinds of the compound (I) or a salt thereof as an active ingredient can be prepared by using phannaceutical carriers, excipients, and the like that are each usually used in the art, by a method that is usually used. (see page 114, a pargraph#0201)
These are identical with the claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        10/6/2022